Exhibit 10.1

 

AMENDED AND RESTATED
INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (this “Agreement”), dated as of
March 21st 2005, is made by and among WELLS FARGO FOOTHILL, INC., a California
corporation (formerly known as Foothill Capital Corporation), as agent for the
Lenders (“Agent”), SILICON GRAPHICS, INC., a Delaware corporation (“Parent”),
and SILICON GRAPHICS FEDERAL, INC., a Delaware corporation (together with
Parent, the “Borrowers”), with respect to the following facts:

 

A.                                   Each Borrower has adopted certain
trademarks and service marks, as identified herein and in Schedule A annexed
hereto and made a part hereof, and

 

B.                                     Each Borrower is the owner and holder of
certain patents, patent applications, inventions and trade secret information,
as identified herein and in Schedule B annexed hereto and made a part hereof.

 

C.                                     Each Borrower is the owner of the
copyrights in certain works of authorship, as described herein and in Schedule C
annexed hereto and made a part hereof.

 

D.                                    Each Borrower, Agent and the Lenders party
thereto have entered into that certain Loan and Security Agreement dated as of
April 10, 2001, which was amended and restated by that certain Amended and
Restated Loan and Security Agreement by and among the same parties and
Documentation Agent (as from time to time amended, modified or supplemented in
accordance with its terms, the “Loan Agreement”), pursuant to which the Lender
Group has agreed to extend credit to or for the account of Borrowers in the form
of a revolving credit facility, and each Borrower granted to Agent, for the
benefit of the Lender Group a security interest in substantially all of each
Borrower’s assets as security for all obligations and liabilities of the
Borrowers for payment and performance under, arising out of or in connection
with the Loan Documents (all of such obligations and liabilities being
hereinafter referred to as the “Obligations”).  Capitalized terms which are used
herein but not otherwise defined, shall have the meaning ascribed to them in the
Loan Agreement.

 

E.                                      Each Borrower granted to Agent, for the
benefit of the Lender Group, a security interest in the “IP Collateral,” as
defined in and pursuant to that certain  Intellectual Property Security
Agreement dated November 9, 2001 by and among the parties hereto (the “Original
Intellectual Property Security Agreement”).

 

F.                                      To induce the Lender Group to enter into
that certain Amendment Number Thirteen to the Loan Agreement, dated as of
March 7, 2005, by and among the parties hereto, and to accept all of the Loan
Documents, and to continue to make advances and otherwise continue to extend
credit to the Borrowers thereunder, each Borrower has agreed to secure the
payment and performance of the Obligations and to accomplish same by amending
and restating the Original Intellectual Property Security Agreement and
executing and delivering to Agent, for the benefit of the Lender Group (i) this
Agreement, (ii) the forms of Security Interest in trademarks, (iii) the forms of
Security Interest in patents, (iv) the forms of Security Interest in copyrights,
(v) the Powers of Attorney for patents, (vi) the Powers of Attorney for
trademarks,

 

--------------------------------------------------------------------------------


 

(vii) the Powers of Attorney for copyrights, and (viii) any and all other
documents which Agent deems necessary to protect the Lender Group’s interests
hereunder or with respect to the Obligations.

 

NOW, THEREFORE, IT IS AGREED that, for and in consideration of the premises set
forth above, the terms and conditions contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and as collateral security for the prompt payment and performance
in full when due (whether at stated maturity, by acceleration or otherwise) of
the Obligations, the parties hereto agree that the Original Intellectual
Property Security Agreement is hereby amended and restated in its entirety
pursuant to this Agreement, and each Borrower hereby pledges and grants to
Agent, for the benefit of the Lender Group, a lien and security interest in and
to the following property and interests in property, whether now owned by such
Borrower or hereafter acquired and whether now existing or hereafter coming into
existence (all being collectively referred to herein as “Intellectual Property
Collateral”):

 

(a)  all of such Borrower’s right, title and interest in and to trademarks,
trade names, trade styles, service marks, logos, emblems, prints and labels, all
elements of package or trade dress of goods, and all general intangibles of like
nature, now existing or hereafter adopted or acquired by such Borrower, together
with the goodwill of such Borrower’s business connected with the use thereof and
symbolized thereby, and all registration applications, registrations and
recordings thereof, including, without limitation, registration applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States or in any office of the
Secretary of State (or equivalent) of any state thereof, or in any similar
office or agency of any country or political subdivision thereof throughout the
world, whether now owned or hereafter acquired by such Borrower, including, but
not limited to, those described in Schedule A annexed hereto and made a part
hereof (provided that no security interest shall be granted in United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law), together with all extensions, renewals and corrections
thereof and all licenses thereof or pertaining thereto (but with respect to any
such license, only to the extent permitted by the applicable licensing
agreement) (all of the foregoing assets encompassed by this subparagraph 1(a)
being hereinafter collectively referred to as the “Trademarks”);

 

(b)  all of such Borrower’s right, title and interest in and to all inventions
and letters patent and registration applications therefore, and all
registrations and recordings thereof, including, without limitation,
registration applications, registrations and recordings in the United States
Patent and Trademark Office or in any similar office or agency of the United
States or any state thereof, or in any similar office or agency of any country
or political subdivision thereof throughout the world, whether now owned or
hereafter acquired by such Borrower, including, but not limited to, those
described in Schedule B annexed hereto and made a part hereof, together with all
re-examinations, reissues, continuations, continuations-in-part, divisions,
improvements and extensions thereof and all licenses thereof or pertaining
thereto and all licenses of patent rights to such Borrower now in effect or
entered into during the term of this Agreement (but with respect to any such
license, only to the extent permitted by the applicable licensing agreement) and
the rights to make, use and sell, and all other rights with respect to, the
inventions disclosed

 

2

--------------------------------------------------------------------------------


 

or claimed therein, all inventions, designs, proprietary or technical
information, know-how, other data or information, software, databases, all
embodiments or fixations thereof and related documentation, all information
having value in connection with such Borrower’s business and all other trade
secret rights not described above (all of the foregoing assets encompassed by
this subparagraph 1(b) being hereinafter collectively referred to as the
“Patents”);

 

(c)  all of such Borrower’s right, title and interest in and to copyrights in
works of authorship of any kind, and all registration applications,
registrations and recordings thereof in the Office of the United States Register
of Copyrights, Library of Congress, or in any similar office or agency of any
country or political subdivision thereof throughout the world, whether now owned
or hereafter acquired by such Borrower, including, but not limited to, those
described in Schedule C annexed  hereto and made a part hereof, together with
all extensions, renewals, reversionary rights, and corrections thereof and all
licenses thereof or pertaining thereto (but with respect to any such license,
only to the extent permitted by the applicable licensing agreement) (all of the
foregoing assets encompassed by this subparagraph 1(c) hereinafter collectively
referred to as the “Copyrights”);

 

(d)  all of such Borrower’s customer lists and other records of such Borrower
relating to the distribution of products bearing, constituting or incorporating
the Trademarks, Patents and Copyrights; and

 

(e)  the proceeds and products, whether tangible or intangible, of any of the
foregoing, including (w) proceeds from any claims by such Borrower against third
parties for past, present or future infringement of the Trademarks, Patents or
Copyrights and any royalties from licenses to third parties of the Trademarks,
Patents or Copyrights, (x) proceeds of insurance covering any or all of the
foregoing, and (y) any and all money, deposit accounts, or other tangible or
intangible property, solely to the extent, in the case of each of the foregoing
clauses (w) and (x), resulting from the sale, exchange, collection or other
disposition of any of the foregoing, or any portion thereof or interest therein,
and the proceeds thereof; provided, however, that the Intellectual Property
Collateral shall not include such General Intangibles:  (i) which cannot be
subject to a consensual security interest in favor of Agent without the consent
of the licensor or other party thereto, (ii) as to which any such restriction
described in clause (i) is effective and enforceable under applicable law
including Section 9408 of the Code, and (iii) to which such consent described in
clause (i) has not been obtained by the party granting the security interest.

 


1.                                       EACH BORROWER HEREBY REPRESENTS,
WARRANTS, COVENANTS AND AGREES AS FOLLOWS:


 


(A)                                  EACH BORROWER HAS THE SOLE, FULL AND CLEAR
TITLE TO THE TRADEMARKS FOR THE GOODS AND SERVICES WITH WHICH THE TRADEMARKS ARE
USED (EXCEPT FOR PERMITTED LIENS AND AS PROVIDED IN PARAGRAPH 1(G) BELOW AND IN
SCHEDULE A ATTACHED HERETO).  THE REGISTRATIONS OF THE TRADEMARKS ARE VALID AND
SUBSISTING AND IN FULL FORCE AND EFFECT.  EACH BORROWER HAS NOT GRANTED A
LICENSE OR OTHERWISE AGREED TO ALLOW ANY THIRD PARTY TO USE ANY TRADEMARK
(EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH SUCH BORROWER’S
BUSINESS JUDGMENT).  BORROWER HAS USED AND WILL CONTINUE TO USE FOR THE DURATION
OF THIS AGREEMENT STANDARDS OF QUALITY IN THE MANUFACTURE OF PRODUCTS SOLD UNDER
THE TRADEMARKS THAT ARE AT LEAST EQUAL TO THOSE STANDARDS IN

 

3

--------------------------------------------------------------------------------



 


EFFECT AS OF THE DATE OF THIS AGREEMENT TO THE EXTENT THAT THE FAILURE TO DO SO
WOULD CAUSE A MATERIAL ADVERSE CHANGE.


 


(B)                                 EACH BORROWER (EITHER ITSELF OR THROUGH ITS
LICENSEES) WILL CONTINUE TO USE THE TRADEMARKS ON ITS CURRENT LINES OF GOODS AS
REFLECTED IN ITS CURRENT CATALOGS, BROCHURES AND PRICE LISTS IN ORDER TO
MAINTAIN THE TRADEMARKS IN FULL FORCE AND EFFECT, IN THE ORDINARY COURSE OF
BUSINESS, AND EACH BORROWER WILL NOT (AND WILL NOT PERMIT ANY LICENSEE THEREOF
TO) DO ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT WHEREBY ANY TRADEMARK MAY BECOME
INVALIDATED (EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH SUCH
BORROWER’S BUSINESS JUDGMENT).


 


(C)                                  EACH BORROWER HAS THE SOLE, FULL AND CLEAR
TITLE TO THE PATENTS SHOWN ON SCHEDULE B HERETO AND SUCH PATENTS ARE VALID AND
SUBSISTING AND IN FULL FORCE AND EFFECT AND HAVE NOT BEEN ADJUDGED OR, TO SUCH
BORROWER’S KNOWLEDGE, CLAIMED INVALID OR UNENFORCEABLE IN WHOLE OR IN PART
(EXCEPT FOR PERMITTED LIENS AND AS PROVIDED IN PARAGRAPH L(G) BELOW AND IN
SCHEDULE B ATTACHED HERETO).  EACH BORROWER HAS NOT GRANTED A LICENSE OR
OTHERWISE AGREED TO ALLOW ANY THIRD PARTY TO USE ANY PATENT (EXCEPT IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH SUCH BORROWER’S BUSINESS JUDGMENT). 
EACH BORROWER SHALL DILIGENTLY PROSECUTE ANY PATENT APPLICATION NOW PENDING OR
ACQUIRED OR MADE BY IT DURING THE TERM OF THIS AGREEMENT, AND SHALL PRESERVE AND
MAINTAIN ALL RIGHTS OF ANY KIND IN THE PATENTS, WHICH, IN EACH CASE, SUCH
BORROWER BELIEVES IN ITS REASONABLE BUSINESS JUDGMENT ARE IN THE BEST BUSINESS
INTERESTS OF SUCH BORROWER.  EACH BORROWER BELIEVES THAT NONE OF THE PATENTS HAS
BEEN ABANDONED OR DEDICATED AND SUCH BORROWER WILL NOT DO ANY ACT, OR OMIT TO DO
ANY ACT, NOR PERMIT ANY LICENSEE THEREOF TO DO ANY ACT WHEREBY ANY PATENT MAY
BECOME ABANDONED OR DEDICATED, EXCEPT AND TO THE EXTENT BORROWER BELIEVES IN ITS
REASONABLE BUSINESS JUDGMENT THAT SUCH ACTION OR INACTION IS IN THE BEST
BUSINESS INTEREST OF SUCH BORROWER INCLUDING DISCRETION TO MAKE PATENTS
AVAILABLE TO THE “OPEN SOURCE COMMUNITY”; AND IF IT KNOWS OR HAS REASON TO
BELIEVE THAT ANY MATERIAL PATENT HAS BECOME OR MAY BECOME ABANDONED OR
DEDICATED, IT SHALL NOTIFY AGENT WITHIN THIRTY (30) DAYS FOLLOWING THE DATE
BORROWER FIRST KNOWS OR FIRST HAS REASON TO BELIEVE THAT SUCH MATERIAL PATENT
HAS BECOME OR MAY BECOME ABANDONED OR DEDICATED.


 


(D)                                 EACH BORROWER (EITHER ITSELF OR THROUGH ITS
LICENSEES) WILL PLACE APPROPRIATE NOTICE OF COPYRIGHT ON ALL COPIES EMBODYING
COPYRIGHTED WORKS COVERED BY THE COPYRIGHT WHICH ARE PUBLICLY DISTRIBUTED AND
SUCH BORROWER WILL NOT (AND WILL NOT PERMIT ANY LICENSEE THEREOF TO) DO ANY ACT
OR KNOWINGLY OMIT TO DO ANY ACT WHEREBY ANY COPYRIGHT MAY BECOME INVALIDATED OR
DEDICATED TO THE PUBLIC DOMAIN, EXCEPT AND TO THE EXTENT BORROWER BELIEVES IN
ITS REASONABLE BUSINESS JUDGMENT THAT SUCH ACTION OR INACTION IS IN THE BEST
INTEREST OF SUCH BORROWER INCLUDING DISCRETION TO MAKE COPYRIGHTS AVAILABLE TO
THE “OPEN SOURCE COMMUNITY.”


 


(E)                                  EACH BORROWER WILL PROMPTLY PERFORM ALL
ACTS AND EXECUTE ALL DOCUMENTS, INCLUDING, WITHOUT LIMITATION, GRANTS OF
SECURITY IN FORMS ACCEPTABLE TO AGENT AND SUITABLE FOR RECORDING WITH (I) THE
UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES REGISTER OF
COPYRIGHTS, AND (II) THE APPROPRIATE OFFICES AND AGENCIES OF FOREIGN
JURISDICTIONS REASONABLY REQUESTED BY AGENT AT ANY TIME TO EVIDENCE, PERFECT,
MAINTAIN, RECORD OR ENFORCE THE LENDER GROUP’S SECURITY INTEREST IN THE
INTELLECTUAL PROPERTY COLLATERAL OR OTHERWISE IN FURTHERANCE OF THE PROVISIONS
OF THIS AGREEMENT.  EACH BORROWER HEREBY AUTHORIZES AGENT TO EXECUTE AND FILE
ONE OR MORE FINANCING STATEMENTS (AND ANY SIMILAR DOCUMENTS) OR COPIES THEREOF

 

4

--------------------------------------------------------------------------------


 


OR OF THIS AGREEMENT WITH RESPECT TO THE INTELLECTUAL PROPERTY COLLATERAL (WITH
A COPY SENT TO THE APPLICABLE BORROWER).


 


(F)                                    IN THE EVENT THAT ANY BORROWER, EITHER
ITSELF OR THROUGH ANY SUBSIDIARY, AFFILIATE, AGENT, EMPLOYEE, LICENSEE OR
DESIGNEE, SHALL FILE AN APPLICATION FOR THE ISSUANCE OF ANY PATENT OR
REGISTRATION OF ANY TRADEMARK WITH THE UNITED STATES PATENT AND TRADEMARK
OFFICE, OR ANY SIMILAR OFFICE OF THE UNITED STATES OR IN ANY OFFICE OF THE
SECRETARY OF STATE (OR EQUIVALENT) OF ANY STATE THEREOF, OR FOR THE REGISTRATION
OF ANY COPYRIGHT WITH THE UNITED STATES REGISTER OF COPYRIGHTS, OR FOR THE
REGISTRATION OF ANY PATENT, TRADEMARK OR COPYRIGHT IN ANY SIMILAR OFFICE OR
AGENCY OF ANY COUNTRY OR POLITICAL SUBDIVISION THEREOF THROUGHOUT THE WORLD, OR
SHALL OBTAIN ISSUANCE OF ANY PATENT OR REGISTRATION OF ANY TRADEMARK OR
COPYRIGHT PREVIOUSLY APPLIED FOR, OR SHALL ADOPT, ACQUIRE OR OBTAIN RIGHTS TO
ANY NEW TRADEMARK, PATENT APPLICATION OR WORK FOR WHICH A COPYRIGHT APPLICATION
HAS BEEN OR IS EXPECTED TO BE FILED, OR BECOME ENTITLED TO THE BENEFIT OF ANY
PATENT APPLICATION OR ANY PATENT OR ANY PART THEREOF FOR REISSUE,
RE-EXAMINATION, CONTINUATION, CONTINUATION-IN-PART, DIVISION, IMPROVEMENT OR
EXTENSION, THE APPLICABLE BORROWER SHALL (I) INFORM AGENT OF ANY SUCH EVENT OR
ACTION IN SEMI-ANNUAL REPORTS WHICH BORROWERS SHALL DELIVER TO AGENT
CONCURRENTLY WITH THE DELIVERY TO AGENT OF THE RESPECTIVE QUARTERLY FINANCIAL
INFORMATION PURSUANT TO THE LOAN AGREEMENT, AND (II) EXECUTE AND DELIVER ANY AND
ALL ASSIGNMENTS, AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS ARE NECESSARY
OR APPROPRIATE OR AS AGENT MAY REASONABLY REQUEST TO EVIDENCE THE LENDER GROUP’S
SECURITY INTEREST IN SUCH TRADEMARK, PATENT OR COPYRIGHT AND THE GOODWILL AND
GENERAL INTANGIBLES OF BORROWERS RELATING THERETO OR REPRESENTED THEREBY
(PROVIDED THAT NO SECURITY INTEREST SHALL BE GRANTED IN UNITED STATES
INTENT-TO-USE TRADEMARK APPLICATIONS TO THE EXTENT THAT, AND SOLELY DURING THE
PERIOD IN WHICH, THE GRANT OF A SECURITY INTEREST THEREIN WOULD IMPAIR THE
VALIDITY OR ENFORCEABILITY OF SUCH INTENT-TO-USE TRADEMARK APPLICATIONS UNDER
APPLICABLE FEDERAL LAW).  EACH BORROWER HEREBY CONSTITUTES AGENT, OR AGENT’S
AGENT, ITS ATTORNEY-IN-FACT TO EXECUTE AND FILE ALL SUCH WRITINGS FOR THE
FOREGOING PURPOSES, ALL ACTS OF SUCH ATTORNEY BEING HEREBY RATIFIED AND
CONFIRMED; SUCH POWER BEING COUPLED WITH AN INTEREST IS IRREVOCABLE UNTIL THE
OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL.  EACH BORROWER AUTHORIZES THE
AMENDMENT OF THE SCHEDULES HERETO TO INCLUDE ANY FUTURE TRADEMARK, PATENT OR
COPYRIGHT REGISTRATIONS OR APPLICATIONS WHICH MAY BE ACQUIRED OR MADE BY SUCH
BORROWER.


 


(G)                                 EACH BORROWER HAS THE AUTHORITY, RIGHT AND
POWER TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS TERMS AND TO GRANT THE
SECURITY INTEREST HEREIN GRANTED, AND HAS NOT ENTERED AND WILL NOT ENTER INTO
ANY ORAL OR WRITTEN AGREEMENTS WHICH WOULD PREVENT SUCH BORROWER FROM COMPLYING
WITH THE TERMS HEREOF, PROVIDED, HOWEVER, EACH BORROWER MAY ENTER INTO OR
MAINTAIN IN EFFECT SUCH NON-EXCLUSIVE LICENSE AGREEMENTS WITH RESPECT TO THE
INTELLECTUAL PROPERTY COLLATERAL AS SUCH BORROWER BELIEVES IN ITS REASONABLE
BUSINESS JUDGMENT ARE IN THE BEST INTEREST OF SUCH BORROWER’S BUSINESS, SO LONG
AS ANY SUCH LICENSE AGREEMENT DOES NOT PROHIBIT THE ASSIGNMENT THEREOF TO AGENT,
FOR THE BENEFIT OF THE LENDER GROUP.  THE INTELLECTUAL PROPERTY COLLATERAL IS
NOT, TO ANY BORROWER’S KNOWLEDGE, NOW, AND AT ALL TIMES WILL NOT BE, SUBJECT TO
ANY LIENS (OTHER THAN PERMITTED LIENS), CHARGES, MORTGAGES, ASSIGNMENTS,
SECURITY INTERESTS,  EXCEPT IN FAVOR OF THE LENDER GROUP; PROVIDED, HOWEVER,
EACH BORROWER MAY ENTER INTO SUCH NON-EXCLUSIVE LICENSE AGREEMENTS WITH RESPECT
TO THE INTELLECTUAL PROPERTY COLLATERAL AS SUCH BORROWER BELIEVES IN ITS
REASONABLE BUSINESS JUDGMENT ARE IN THE BEST INTEREST OF SUCH BORROWER’S
BUSINESS, SO LONG AS ANY SUCH LICENSE AGREEMENT DOES NOT PROHIBIT THE ASSIGNMENT
THEREOF TO AGENT, FOR THE BENEFIT OF THE LENDER GROUP.  TO THE BEST KNOWLEDGE OF
EACH BORROWER, NONE OF THE INTELLECTUAL PROPERTY

 

5

--------------------------------------------------------------------------------


 


COLLATERAL IS SUBJECT TO ANY CLAIMS OF ANY OTHER PARTY, EXCEPT AS MAY BE
INDICATED ON SCHEDULES A, B AND C TO THIS AGREEMENT.


 


(H)                                 EXCEPT FOR PERMITTED LIENS, OR AS MAY BE
INDICATED ON SCHEDULE D TO THIS AGREEMENT, OR TO THE EXTENT THAT AGENT UPON
PRIOR WRITTEN NOTICE FROM BORROWERS, SHALL CONSENT, NO BORROWER WILL ASSIGN,
SELL, MORTGAGE, LEASE, TRANSFER, PLEDGE, HYPOTHECATE, GRANT A SECURITY INTEREST
IN OR LIEN UPON, GRANT AN EXCLUSIVE LICENSE, OR OTHERWISE DISPOSE OF ANY OF THE
INTELLECTUAL PROPERTY COLLATERAL, AND NOTHING IN THIS AGREEMENT SHALL BE DEEMED
A CONSENT BY AGENT TO ANY SUCH ACTION EXCEPT AS EXPRESSLY PERMITTED HEREIN. 
AGENT AGREES TO EXPEDITIOUSLY RELEASE ITS INTERESTS IN ANY ASSETS SET FORTH ON
SCHEDULE D THAT ARE TRANSFERRED IN ACCORDANCE WITH THIS SUBSECTION (H).


 


(I)                                     AS OF THE DATE HEREOF, NO BORROWER HAS
ANY TRADEMARKS, PATENTS OR COPYRIGHTS REGISTERED, OR WHICH ARE THE SUBJECT OF
ANY PENDING APPLICATION, IN THE UNITED STATES PATENT AND TRADEMARK OFFICE, OR
ANY SIMILAR OFFICE OF THE UNITED STATES OR IN ANY OFFICE OF THE SECRETARY OF
STATE (OR EQUIVALENT) OF ANY STATE THEREOF, OR THE UNITED STATES REGISTER OF
COPYRIGHTS, OR IN ANY SIMILAR OFFICE OR AGENCY OF ANY COUNTRY OR POLITICAL
SUBDIVISION THEREOF THROUGHOUT THE WORLD, OTHER THAN THOSE IDENTIFIED IN
SCHEDULES A, B AND C HERETO AND OTHER THAN THOSE TRADEMARKS, PATENTS AND
COPYRIGHTS WHICH COLLECTIVELY ARE NOT MATERIAL TO THE BUSINESS AND OPERATIONS OF
EITHER BORROWER.


 


(J)                                     EACH BORROWER WILL IN ITS BUSINESS
JUDGMENT TAKE COMMERCIALLY REASONABLE STEPS IN ANY PROCEEDING BEFORE THE UNITED
STATES PATENT AND TRADEMARK OFFICE, UNITED STATES REGISTER OF COPYRIGHTS OR
SIMILAR OFFICE OR AGENCY OF THE UNITED STATES OR ANY OFFICE OF THE SECRETARY OF
STATE (OR EQUIVALENT) OF ANY STATE THEREOF, OR IN ANY SIMILAR OFFICE OR AGENCY
OF ANY COUNTRY OR POLITICAL SUBDIVISION THEREOF THROUGHOUT THE WORLD, TO
MAINTAIN EACH REGISTRATION APPLICATION AND REGISTRATION OF THE INTELLECTUAL
PROPERTY COLLATERAL, INCLUDING, WITHOUT LIMITATION, FILING OF RENEWALS,
EXTENSIONS, AFFIDAVITS OF USE AND INCONTESTABILITY, AND OPPOSITION, INTERFERENCE
AND CANCELLATION PROCEEDINGS (EXCEPT TO THE EXTENT THAT DEDICATION, ABANDONMENT
OR INVALIDATION IS PERMITTED UNDER PARAGRAPHS 1(B) AND 1(C) HEREOF).  EACH
BORROWER SHALL NOTIFY AGENT PROMPTLY IN WRITING IF ANY MATERIAL REGISTRATION
APPLICATION OR REGISTRATION RELATING TO ANY INTELLECTUAL PROPERTY COLLATERAL MAY
BECOME ABANDONED OR DEDICATED OR SUBJECT TO AN ADVERSE FINAL DETERMINATION IN
ANY PROCEEDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR UNITED STATES
REGISTER OF COPYRIGHTS OR IN ANY SIMILAR OFFICE OR AGENCY OF ANY COUNTRY OR
POLITICAL SUBDIVISION THEREOF THROUGHOUT THE WORLD OR IN ANY COURT REGARDING
SUCH BORROWER’S OWNERSHIP OF SUCH PATENT OR TRADEMARK, ITS RIGHT TO REGISTER
SAME, OR TO KEEP OR MAINTAIN THE VALIDITY OF SAME.


 


(K)                                  IN THE EVENT THAT ANY BORROWER ACQUIRES
ACTUAL KNOWLEDGE THAT ANY TRADEMARK, PATENT OR COPYRIGHT IS INFRINGED,
MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH BORROWER SHALL PROMPTLY SUE
FOR INFRINGEMENT, MISAPPROPRIATION AND/OR DILUTION AND TO OBTAIN INJUNCTIVE
RELIEF AND RECOVER DAMAGES THEREFORE, UNLESS SUCH BORROWER SHALL DETERMINE IN
ITS REASONABLE BUSINESS JUDGMENT THAT SUCH SUIT IS NOT IN THE BEST INTEREST OF
SUCH BORROWER’S BUSINESS, AND THE APPLICABLE BORROWER SHALL TAKE SUCH OTHER
ACTIONS REASONABLY REQUIRED TO PROTECT SUCH TRADEMARK, PATENT OR COPYRIGHT AS
SUCH BORROWER SHALL DEEM APPROPRIATE IN ITS REASONABLE BUSINESS JUDGMENT UNDER
THE CIRCUMSTANCES.  UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
AGENT SHALL HAVE THE RIGHT, BUT IN NO WAY SHALL BE OBLIGATED, TO BRING SUIT IN
ITS OWN NAME TO ENFORCE THE TRADEMARKS, PATENTS AND COPYRIGHTS AND ANY LICENSES
THEREUNDER, IN WHICH

 

6

--------------------------------------------------------------------------------


 


EVENT THE APPLICABLE BORROWER SHALL, AT THE REQUEST OF AGENT, DO ANY AND ALL
LAWFUL ACTS REQUESTED BY AGENT AND EXECUTE ANY AND ALL DOCUMENTS REQUIRED BY
AGENT TO AID SUCH ENFORCEMENT, AND THE APPLICABLE BORROWER SHALL, UPON DEMAND,
PROMPTLY REIMBURSE AND INDEMNIFY AGENT FOR ALL COSTS AND EXPENSES INCURRED IN
SUCH ENFORCEMENT.


 


2.                                       UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, AGENT MAY, EXCEPT TO THE EXTENT OTHERWISE
EXPRESSLY PROVIDED OR REQUIRED BELOW, DO ANY ONE OR MORE OF THE FOLLOWING, ALL
OF WHICH ARE AUTHORIZED BY EACH BORROWER, IN ADDITION TO ALL OTHER RIGHTS AND
REMEDIES PROVIDED FOR IN THE LOAN DOCUMENTS, ALL SUCH RIGHTS AND REMEDIES BEING
CUMULATIVE, NOT EXCLUSIVE, AND ENFORCEABLE ALTERNATIVELY, SUCCESSIVELY OR
CONCURRENTLY, WITHOUT (EXCEPT AS PROVIDED HEREIN OR IN THE OTHER LOAN DOCUMENTS)
NOTICE TO, OR CONSENT BY, ANY BORROWER:


 


(A)                                  AGENT MAY (WITHOUT ASSUMING ANY OBLIGATIONS
OR LIABILITY THEREUNDER), AT ANY TIME, ENFORCE (AND SHALL HAVE THE EXCLUSIVE
RIGHT TO ENFORCE) AGAINST ANY LICENSEE OR SUBLICENSEE ALL RIGHTS AND REMEDIES OF
THE APPLICABLE BORROWER IN, TO AND UNDER ANY ONE OR MORE LICENSE AGREEMENTS WITH
RESPECT TO THE INTELLECTUAL PROPERTY COLLATERAL, AND TAKE OR REFRAIN FROM TAKING
ANY ACTION UNDER ANY THEREOF, AND EACH BORROWER HEREBY RELEASES AGENT FROM, AND
AGREES TO HOLD AGENT FREE AND HARMLESS FROM AND AGAINST ANY CLAIMS ARISING OUT
OF, ANY ACTION TAKEN OR OMITTED TO BE TAKEN WITH RESPECT TO ANY SUCH LICENSE
AGREEMENT EXCEPT FOR SUCH CLAIMS THAT A COURT OF COMPETENT JURISDICTION FINALLY
DETERMINES TO HAVE ARISEN FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
AGENT;


 


(B)                                 AGENT MAY, AT ANY TIME AND FROM TIME TO
TIME, UPON TEN (10) DAYS’ PRIOR NOTICE TO BORROWERS, ASSIGN, SELL, OR OTHERWISE
DISPOSE OF THE INTELLECTUAL PROPERTY COLLATERAL OR ANY OF IT, EITHER WITH OR
WITHOUT SPECIAL OR OTHER CONDITIONS OR STIPULATIONS, WITH POWER TO BUY THE
INTELLECTUAL PROPERTY COLLATERAL OR ANY PART OF IT, AND DO ALL OTHER ACTS AND
THINGS FOR COMPLETING THE ASSIGNMENT, SALE OR DISPOSITION WHICH AGENT SHALL, IN
ITS SOLE DISCRETION, DEEM APPROPRIATE OR PROPER;


 


(C)                                  IN ADDITION TO THE FOREGOING, IN ORDER TO
IMPLEMENT THE ASSIGNMENT, SALE, LICENSE OR OTHER DISPOSAL OF ANY OF THE
INTELLECTUAL PROPERTY COLLATERAL PURSUANT TO SUBPARAGRAPHS 2(A) AND (B) HEREOF,
AGENT MAY, AT ANY TIME, PURSUANT TO THE AUTHORITY GRANTED IN THE POWERS OF
ATTORNEY DESCRIBED IN PARAGRAPH 3 HEREOF (SUCH AUTHORITY BECOMING EFFECTIVE UPON
AN EVENT OF DEFAULT), EXECUTE AND DELIVER ON BEHALF OF ANY BORROWER ONE OR MORE
INSTRUMENTS OF ASSIGNMENT, SALE, LICENSE OR OTHER DISPOSITION OF THE
INTELLECTUAL PROPERTY COLLATERAL.  EACH BORROWER AGREES TO PAY WHEN DUE ALL
REASONABLE COSTS INCURRED IN ANY SUCH TRANSFER OF THE INTELLECTUAL PROPERTY
COLLATERAL, INCLUDING ANY TAXES, FEES AND REASONABLE ATTORNEYS’ FEES, AND ALL
SUCH COSTS SHALL BE ADDED TO THE OBLIGATIONS.  AGENT MAY APPLY THE PROCEEDS
ACTUALLY RECEIVED FROM ANY SUCH LICENSE, ASSIGNMENT, SALE OR OTHER DISPOSITION
IN ACCORDANCE WITH PARAGRAPH (D) OF THIS SECTION 2; AND EACH BORROWER SHALL
REMAIN LIABLE AND WILL PAY AGENT ON DEMAND ANY DEFICIENCY REMAINING, TOGETHER
WITH INTEREST THEREON AT A RATE EQUAL TO THE RATE THEN PAYABLE ON THE
OBLIGATIONS AND THE BALANCE OF ANY EXPENSES UNPAID.  NOTHING HEREIN CONTAINED
SHALL BE CONSTRUED AS REQUIRING AGENT TO TAKE ANY SUCH ACTION AT ANY TIME; AND


 


(D)                                 EXCEPT AS OTHERWISE HEREIN EXPRESSLY
PROVIDED, THE PROCEEDS OF ANY COLLECTION, SALE OR OTHER REALIZATION OF ALL OR
ANY PART OF THE INTELLECTUAL PROPERTY COLLATERAL

 

7

--------------------------------------------------------------------------------


 


PURSUANT HERETO, SHALL BE APPLIED TO THE OBLIGATIONS UNTIL THE OBLIGATIONS SHALL
HAVE BEEN PAID IN FULL IN CASH.  THE APPLICATION OF PROCEEDS HEREUNDER TO THE
OBLIGATIONS SHALL BE MADE PRO-RATA TO THE HOLDERS OF SUCH OBLIGATIONS BASED ON
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SUCH OBLIGATIONS HELD BY SUCH
HOLDERS OR AS OTHERWISE PROVIDED IN THE LOAN AGREEMENT.


 


3.                                       THE FOLLOWING DOCUMENTS WILL BE
CONCURRENTLY EXECUTED AND DELIVERED TO AGENT AS CONDITIONS PRECEDENT TO THE
EXECUTION AND DELIVERY OF THIS AGREEMENT:  THREE ORIGINAL POWERS OF ATTORNEY, 
IN THE FORM OF EXHIBIT A, EXHIBIT B, AND EXHIBIT C HERETO, RESPECTIVELY,
EXECUTED BY BORROWERS, FOR THE IMPLEMENTATION OF ANY ASSIGNMENT, SALE OR OTHER
DISPOSITION OF THE TRADEMARKS, PATENTS OR COPYRIGHTS, RESPECTIVELY, PURSUANT TO
PARAGRAPHS 2(A) AND (B) HEREOF.


 


4.                                       NO PROVISION HEREOF SHALL BE MODIFIED,
ALTERED OR LIMITED EXCEPT BY A WRITTEN INSTRUMENT EXPRESSLY REFERRING TO THIS
AGREEMENT AND EXECUTED BY THE PARTY TO BE CHARGED.  THE EXECUTION AND DELIVERY
OF THIS AGREEMENT HAS BEEN PROPERLY AUTHORIZED BY THE BOARD OF DIRECTORS OF EACH
BORROWER AND BY ANY NECESSARY VOTE OR CONSENT OF STOCKHOLDERS THEREOF.  THIS
AGREEMENT SHALL BE BINDING UPON THE SUCCESSORS, PERMITTED ASSIGNS OR OTHER LEGAL
REPRESENTATIVES OF EACH BORROWER, AND SHALL, TOGETHER WITH THE RIGHTS AND
REMEDIES OF THE LENDER GROUP HEREUNDER INURE TO THE BENEFIT OF THE LENDER GROUP,
ITS SUCCESSORS, PERMITTED ASSIGNS OR OTHER LEGAL REPRESENTATIVES.  THIS
AGREEMENT, THE OBLIGATIONS AND THE INTELLECTUAL PROPERTY COLLATERAL SHALL BE
GOVERNED IN ALL RESPECTS BY THE LAWS OF THE UNITED STATES AND THE LAWS OF THE
STATE OF CALIFORNIA.  IF ANY TERM OF THIS AGREEMENT SHALL BE HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE, THE VALIDITY OF ALL OTHER TERMS HEREOF SHALL IN NO WAY
BE AFFECTED THEREBY.  THE OBLIGATIONS OF BORROWERS HEREUNDER ARE JOINT AND
SEVERAL.


 


5.                                       THIS AGREEMENT SHALL CONTINUE TO BE
EFFECTIVE AND SHALL BE REINSTATED IN THE EVENT THAT AT ANY TIME AFTER THE
OBLIGATIONS HAVE BEEN PAID IN FULL, ANY PAYMENT OF THE OBLIGATIONS IS RESCINDED
OR MUST OTHERWISE BE RESTORED OR RETURNED BY THE LENDER GROUP.


 


6.                                       UPON PAYMENT AND PERFORMANCE IN FULL IN
CASH BY BORROWERS OF ALL OF THE OBLIGATIONS (OTHER THAN INDEMNIFICATION
OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN MADE) AND UPON THE TERMINATION OF THE
LOAN AGREEMENT, THIS AGREEMENT SHALL TERMINATE AND AGENT SHALL EXECUTE, FILE AND
RECORD IN EACH OFFICE IN WHICH ANY FINANCING STATEMENT OR ASSIGNMENT RELATIVE TO
THE INTELLECTUAL PROPERTY COLLATERAL, OR ANY PART THEREOF, SHALL HAVE BEEN
FILED, A TERMINATION STATEMENT, ASSIGNMENT OR OTHER APPROPRIATE INSTRUMENT
RELEASING ITS INTEREST THEREIN, ALL WITHOUT RECOURSE TO OR WARRANTY BY THE
LENDER GROUP AND AT THE SOLE COST AND EXPENSE OF THE BORROWERS.


 


7.                                       THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AGREEMENT BY
SIGNING ANY SUCH COUNTERPART.


 


8.                                       THIS AGREEMENT IS HEREBY DEEMED TO BE
THE INTELLECTUAL PROPERTY SECURITY AGREEMENT REFERENCED IN THE LOAN AGREEMENT
AND CONSTITUTES A LOAN DOCUMENT.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered on the day and year first above written.

 

SILICON GRAPHICS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Jean Furter

 

 

Its:

Vice President, Treasurer

 

 

 

 

 

 

 

 

SILICON GRAPHICS FEDERAL, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeffrey Zellmer

 

 

Its:

Vice President

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation, as Agent

 

 

 

 

 

 

 

By:

/s/ Thomas P. Shughrue

 

 

Its:

Vice President

 

 

 

9

--------------------------------------------------------------------------------


 

Schedule A

Trademarks

 

10

--------------------------------------------------------------------------------


 

Schedule B

Patents

 

11

--------------------------------------------------------------------------------


 

Schedule C

Copyrights

 

12

--------------------------------------------------------------------------------


 

Schedule D

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

POWER OF ATTORNEY

Trademark Assets

 

Pursuant to the terms of that certain Loan and Security Agreement, dated as of
April 10, 2001, as amended and restated by that certain Amended and Restated
Loan and Security Agreement, dated as of September 24, 2002 (as amended from
time to time, the “Loan Agreement”), and that certain Amended and Restated
Intellectual Property Security Agreement, of even date herewith, as each may be
amended, restated, modified or supplemented and in effect from time to time,
each of Silicon Graphics, Inc., a Delaware corporation (“Parent”) and Silicon
Graphics Federal, Inc., a Delaware corporation (“Sub” and together with Parent,
the “Obligors”), hereby grants to Wells Fargo Foothill, Inc., a California
corporation (formerly known as Foothill Capital Corporation) (together with its
successors and assigns, “Agent”), a power of attorney, effective only upon the
occurrence and during the continuance of an Event of Default (as defined in the
Loan Agreement):

 

(i)            to offer to sell, to sell, to assign, to license, or to otherwise
transfer (collectively, “transfer”) any or all of either Obligor’s right, title
and interest around the world in and to the trademarks listed on Schedule A
attached hereto, including the registrations and applications to register such
trademarks and all goodwill associated with such trademarks (other than any
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law);

 

(ii)           to execute all documents on its behalf and do all acts necessary
or desirable to effect the above stated transfers of right, as if Agent were the
applicable Obligor at all appropriate times; and

 

(iii)          to receive and retain consideration, including money, in
connection with and in payment for any such transfer.

 

All transfers and such acts as described above are hereby ratified and confirmed
by each Obligor.

 

14

--------------------------------------------------------------------------------


 

This Power of Attorney is coupled with an interest and is irrevocable except
with the consent of Agent.

 

Dated as of  March 22, 2005.

 

 

 

SILICON GRAPHICS, INC., a Delaware
corporation

 

 

 

By:

      /s/ Jean Furter

 

 

Name:

 Jean Furter

 

 

Title:

Vice President, Treasurer

 

 

SUBSCRIBED AND SWORN TO

 

before me this 22nd day of March, 2005.

 

 

 

 

 

Notary Public [Seal]

 

 

 

/s/ Jeannette M. Schreckenghaust

 

 

 

 

 

 

 

SILICON GRAPHICS FEDERAL, INC., a
Delaware corporation

 

 

 

By:

   /s/ Jeffrey Zellmer

 

 

Name:

  Jeffrey Zellmer

 

 

Title:

   Vice President

 

 

 

 

 

SUBSCRIBED AND SWORN TO

 

before me this 22nd day of March, 2005.

 

 

 

 

 

Notary Public [Seal]

 

 

 

 

 

/s/ Jeannette M. Schreckenghaust

 

 

 

15

--------------------------------------------------------------------------------


 

Exhibit B

 

POWER OF ATTORNEY

Patent Assets

 

Pursuant to the terms of that certain Loan and Security Agreement, dated as of
April 10, 2001, as amended and restated by that certain Amended and Restated
Loan and Security Agreement, dated as of September 24, 2002 (as amended from
time to time, the “Loan Agreement”), and that certain Amended and Restated
Intellectual Property Security Agreement, of even date herewith, as each may be
amended, restated, modified or supplemented and in effect from time to time,
each of Silicon Graphics, Inc., a Delaware corporation (“Parent”) and Silicon
Graphics Federal, Inc., a Delaware corporation (“Sub” and together with Parent,
the “Obligors”), hereby grants to Wells Fargo Foothill, Inc., a California
corporation (formerly known as Foothill Capital Corporation) (together with its
successors and assigns, “Agent”), a power of attorney, effective only upon the
occurrence and during the continuance of an Event of Default (as defined in the
Loan Agreement):

 

(i)            to offer to sell, to sell, to assign, to license, or to otherwise
transfer (collectively, “transfer”) any or all of either Obligor’s right, title
and interest around the world in and to the patents listed on Schedule A
attached hereto, including the registrations and applications to register such
patents;

 

(ii)           to execute all documents on its behalf and do all acts necessary
or desirable to effect the above stated transfers of right, as if Agent were the
applicable Obligor at all appropriate times; and

 

(iii)          to receive and retain consideration, including money, in
connection with and in payment for any such transfer.

 

All transfers and such acts as described above are hereby ratified and confirmed
by each Obligor.

 

16

--------------------------------------------------------------------------------


 

This Power of Attorney is coupled with an interest and is irrevocable except
with the consent of Agent.

 

Dated as of March 22, 2005.

 

 

 

SILICON GRAPHICS, INC., a Delaware
corporation

 

 

 

By:

      /s/ Jean Furter

 

 

Name:

  Jean Furter

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

SUBSCRIBED AND SWORN TO

 

before me this 22nd day of March, 2005.

 

 

 

 

 

Notary Public [Seal]

 

 

 

/s/ Jeannette M. Schreckenghaust

 

 

 

 

 

 

 

SILICON GRAPHICS FEDERAL, INC., a
Delaware corporation

 

 

 

By:

  /s/ Jeffrey Zellmer

 

 

Name:

  Jeffrey Zellmer

 

 

Title:

   Vice President

 

 

 

 

 

SUBSCRIBED AND SWORN TO
before me this 22nd day of March, 2005.

 

 

 

 

 

Notary Public [Seal]

 

 

 

/s/ Jeannette M. Schreckenghaust

 

 

 

17

--------------------------------------------------------------------------------


 

Exhibit C

 

POWER OF ATTORNEY

Copyright Assets

 

Pursuant to the terms of that certain Loan and Security Agreement, dated as of
April 10, 2001, as amended and restated by that certain Amended and Restated
Loan and Security Agreement, dated as of September 24, 2002 (as amended from
time to time, the “Loan Agreement”), and that certain Amended and Restated
Intellectual Property Security Agreement, of even date herewith, as each may be
amended, restated, modified or supplemented and in effect from time to time,
each of Silicon Graphics, Inc., a Delaware corporation (“Parent”) and Silicon
Graphics Federal, Inc., a Delaware corporation (“Sub” and together with Parent,
the “Obligors”), hereby grants to Wells Fargo Foothill, Inc., a California
corporation (formerly known as Foothill Capital Corporation) (together with its
successors and assigns, “Agent”), a power of attorney, effective only upon the
occurrence and during the continuance of an Event of Default (as defined in the
Loan Agreement):

 

(i)            to offer to sell, to sell, to assign, to license, or to otherwise
transfer (collectively, “transfer”) any or all of either Obligor’s right, title
and interest around the world in and to the copyrights listed on Schedule A
attached hereto, including the registrations and applications to register such
copyrights;

 

(ii)           to execute all documents on its behalf and do all acts necessary
or desirable to effect the above stated transfers of right, as if Foothill were
the Borrower at all appropriate times; and

 

(iii)          to receive and retain consideration, including money, in
connection with and in payment for any such transfer.

 

All transfers and such acts as described above are hereby ratified and confirmed
by each Obligor.

 

18

--------------------------------------------------------------------------------


 

This Power of Attorney is coupled with an interest and is irrevocable except
with the consent of Agent.

 

Dated as of March 22, 2005.

 

 

 

SILICON GRAPHICS, INC., a Delaware
corporation

 

 

 

 

 

By:

    /s/ Jean Furter

 

 

Name:

  Jean Furter

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

SUBSCRIBED AND SWORN TO
before me this 22nd day of March, 2005.

 

 

 

 

 

Notary Public [Seal]

 

 

 

/s/ Jeannette M. Schreckenghaust

 

 

 

 

 

 

 

SILICON GRAPHICS FEDERAL, INC., a
Delaware corporation

 

 

 

By:

 /s/ Jeffrey Zellmer

 

 

Name:

 Jeffrey Zellmer

 

 

Title:

  Vice President

 

 

 

 

 

SUBSCRIBED AND SWORN TO
before me this 22nd day of March, 2005.

 

 

 

 

 

Notary Public [Seal]

 

 

 

/s/ Jeannette M. Schreckenghaust

 

 

 

19

--------------------------------------------------------------------------------